Citation Nr: 1138962	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for post-operative residuals of right inguinal hernia repair.

2.  Entitlement to an increased rating for chondromalacia of the right knee, currently rated at 10 percent.

3.  Entitlement to service connection for bilateral glaucoma.

4.  Entitlement to service connection for left knee disorder.

5.  Entitlement to service connection for hypertension including as secondary to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) including as secondary to service-connected PTSD.

7.  Entitlement to service connection for peripheral vascular disease (PVD) with intermittent claudification (cramping) of legs.
8.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, which-in pertinent part, continued a noncompensable rating for the inguinal hernia, and denied the service connection claims.  The Veteran perfected an appeal of those determinations.

The September 2005 rating decision also denied entitlement to  service connection for PTSD, and the Veteran appealed the decision.  In an April 2011 rating decision, an RO decision review officer (DRO) granted entitlement to  service connection and assigned an initial 10 percent rating, effective in March 2005.  There is no indication in the claims file that the Veteran appealed either the initial rating or effective date.  Therefore, that issue is not before the Board and will not be discussed in the decision below, except by reference.  See 38 C.F.R. § 20.200 (2011).

The Veteran appeared at a local RO hearing in March 2011 before a DRO.  A transcript of the hearing testimony is associated with the claims file.

The Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for hypertension, left knee disability and COPD, and increased rating for chondromalacia of the right knee, and a TDIU are addressed in the REMAND portion of the document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right inguinal hernia repair does not manifest with recurrence of the hernia.

2.  There is no currently diagnosed glaucoma disorder.

3.  The preponderance of the probative evidence indicates that PVD is not related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for right inguinal hernia post-operative repair residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7338 (2011).

2.  The requirements for service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

3.  PVD was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in March 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Except fort not including notice of how disability ratings and effective dates are assigned, the letter was content-compliant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The omission was cured by a May 2006 letter from the DRO prior to issuance of the SOC.  Hence, the timing error of content-compliant notice was cured and rendered harmless, as the claims were reviewed on a de novo basis as noted in the SOC, as they were again in the February 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).

The Board also finds the initial content error was not prejudicial to the Veteran.  First, the rating decision provided a full explanation of the reasons and bases for the decision and what was required to prove entitlement to a higher rating.  Second, the May 2006 letter was issued in the initial stage of the Veteran's appeal; so he was well aware of how to pursue his claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Finally, as concerns the service connection claims, the Board denies the claims in the decision below; so the assignment of an evaluation or effective date is moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, as found earlier, he was afforded a meaningful opportunity to participate in the adjudication of the claims, see Washington, supra, and the claims were readjudicated, as shown in the SOC.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his/her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection Claims

Governing Law and Regulation

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
 
There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Lay assertions of medical status, however, will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

The Veteran's substantive appeal (VA Form 9) and his hearing testimony reflect essentially that he asserts entitlement to service connection simply because he served several years.  He really does not assert in-service occurrence for either disorder.

Glaucoma.

Service treatment records do not contain any entries that document complaints or treatment for eye symptoms.  The Veteran's September 1978 Report of Medical History for his examination at separation from active service reflects that he denied any prior history of eye problems.  The January 1978 Report Of Medical Examination For Separation reflects that his eyes were assessed as normal, and his visual acuity was 20/20 bilaterally.  The Veteran testified at the hearing that a doctor told him in 2005 that he needed glasses and that it was a touch of glaucoma.  That was the first time he had any indication of eye problems, as his eyes were normal when he separated from active service.  Transcript, p. 6.

The July 2005 eye examination report reflects the examiner conducted a review of the claims file and the Veteran's medical records.  The examiner noted that a November 2004 examination revealed the Veteran to have a large cup-to-disc ratio of both optic nerves, but visual field testing was normal with no glaucomous defects noted.  As a result, no treatment was started, and the Veteran had been stable since.  The examination report reflects that the Veteran did not report any specific symptoms.  Examination revealed refractive error of each eye but did not reveal any eye disease.  The examiner noted that the decrease in the Veteran's accommodation was normal for his age.  There was a small chorioretinal scar in the superior periphery of the right eye.  Visual field testing revealed the visual field as full with no defects in either eye.  The examiner diagnosed large optic nerve heads and specifically noted that the Veteran did not have glaucoma.

The Board notes that some of the Veteran's VA outpatient records list glaucoma by history among his problem areas.  Nonetheless, the objective findings on clinical examination did not reveal glaucoma.  The first requirement for service connection is a currently diagnosed disease.  Refractive error is not a disability for purposes of service connection.  38 C.F.R. § 3.303.  In the absence of a diagnosed disease, there is no factual basis for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

PVD.

VA outpatient records of January 2005 note the Veteran's complaints of 100-yard claudification.  After walking that distance, the Veteran reported, he had to stop due to excruciating bilateral calf pain.  He reported further that he had experienced those symptoms over the prior 30 years.  The Veteran denied having taken any anti-coagulants or anti-platelets.  Physical examination revealed no cardiovascular abnormality.  Distal and pedal pulses were 2+, as were lateral femoral pulses.  Capillary refill was brisk on the right and slightly decreased on the left.  Ankle-to-arm systolic blood pressure ratio was 1.2 on the right and 0.82 on the left.  The Veteran was prescribed medication and told to take an aspirin a day for PVD.

Service treatment records are entirely negative for any entries related to complaints, findings, or treatment for, leg cramps or other symptoms of a lower extremity circulatory disorder.  The Veteran conceded at the hearing that he did not complain about poor circulation even thought he experienced it in service.  An April 1971 Report of Medical Examination for Periodic notes the Veteran's vascular system was assessed as normal.  The Veteran's January 1978 Report of Medical History for his examination at separation reflects that he denied any prior history of leg cramps.  The January 1978 Report of Medical Examination for Separation notes the vascular system was assessed as normal.

The July 2005 examination report reflects that the Veteran reported the onset of his symptoms as after his active service.  Cardiovascular examination revealed no abnormality.  The examiner diagnosed PVD with intermittent claudification of the legs.

The Board notes the Veteran's assertion at the hearing that he experienced poor circulation during his active service.  The Board acknowledges further that a lay person is fully capable of recognizing leg cramps.  See 38 C.F.R. § 3.159(a)(2).  While the Board may not reject a claimant's assertion of symptomatology solely because there is no contemporaneous medical documentation, it is a valid factor for the Board's assessment of credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board rejects the reliability of the Veteran's recall, as he denied any history of leg cramps at the end of his active service, and the April 1994 VA examination report reflects no complaints of leg cramps.  In light of these factors, the Board finds the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

By way of history, the Veteran underwent a right inguinal hernia repair during his active service.  A June 1994 rating decision granted service connection and assigned a noncompensable rating, effective January 1994.  VA received the Veteran's current claim for an increased rating in March 2005.

The July 2005 examination report notes the Veteran's complaint of continuous pain of the right groin.  The Veteran also reported indigestion and heartburn.  Physical examination revealed normal bowel sounds.  There was no evidence of tenderness, a palpable mass, or ventral hernia.  The examiner noted that no hernia was present.  The examiner diagnosed right hernia repair with residual pain.  The October 2010 examination report reflects the Veteran reported on-and-off right side lower abdominal pain.  The Veteran reported use of Nabumetone 500 mg twice a day for pain.  Physical examination did not reveal the presence of a hernia or other significant physical findings.  The examiner diagnosed right inguinal hernia repair with improved residual symptoms.

An inguinal hernias is rated under DC 7338.  These codes provide that, a small, reducible hernia, or without a true hernia protrusion, a noncompensable rating is warranted.  38 C.F.R. § 4.114, DC 7338.  A 10 percent rating is warranted for a recurrent postoperative inguinal hernia that is readily reducible and well supported by a truss or belt; and, a 30 percent rating is warranted for a small recurrent postoperative, or unoperated irremediable, inguinal hernia, which is not well supported by a truss or is not readily reducible.  Id.

The objective findings on clinical examination all showed the absence of a hernia.  Hence, the Veteran's post-operative residuals continue to more nearly approximate the assigned noncompensable rating.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.114, DC 7338.  There is no factual basis for a staged rating for any part of the current rating period.


ORDER

Entitlement to a compensable rating for post-operative residuals of right inguinal hernia repair is denied.

Entitlement to service connection for bilateral glaucoma is denied.

Entitlement to service connection for PVD is denied.



REMAND

The Veteran initially applied for entitlement to direct service connection for his hypertension and COPD.  The DRO, in an April 2011 rating decision, granted PTSD, effective March 2005.  In September 2011, through his representative, the Veteran submitted general literature which cites studies that have causally linked PTSD with heart- and respiratory-related system problems and diseases.  The Board considers the submission as an assertion of service connection on a secondary basis in addition to a direct basis.  Both basis are part and parcel of the same claim, as they merely represent different theories or bases for the same disabilities.

The Veteran claims left knee disability either had its onset in service or is related to his service-connected right knee disability.  The representative claims that the October 2010 VA examination was inadequate when addressing the knees because there is no etiology opinion regarding the left knee and the right knee examination was not conducted in cold weather when the knee is most symptomatic.  

In the decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009, the Court found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  The representative claims that the Veteran is unemployable due to his service-connected disability and that a claim for TDIU should be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection on a secondary basis under 38 C.F.R. § 3.310.

2.  After the above is complete, send the claims file to an appropriate physician examiner(s) for a comprehensive review.  Request the examiner(s) to render an opinion on the following questions: is it at least as likely as not (at least a 50 percent probability) that either the Veteran's hypertension or his COPD is causally or etiologically linked to his service-connected PTSD?

If the answer to the above question is, No; is it at least as likely as not that the Veteran's PTSD aggravates his hypertension or COPD, that is, chronically worsens it?

Any opinion should be fully explained and the rationale provided.  Should the examiner(s) advise that the requested opinion cannot be provided, the examiner must provide a full explanation as to why the requested opinion cannot be rendered.  Further, if the examiner(s) advise that the requested opinion cannot be rendered without an examination, the AMC/RO will arrange the examination.

3.  Schedule the Veteran for a VA orthopedic examination (during the winter months) to assess the severity of his chondromalacia of the right knee and the nature and etiology of any left knee disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays, should be performed.

The examiner should undertake range of motion studies of the right knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not possible, the examiner should so state.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the right knee.  The examiner should comment on the impact his service- connected right knee chondromalacia has on his ability to work.  

For any left knee disability found, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater that it had its clinical onset in service or is otherwise related to active duty (noting service treatment records reflecting a February 1977 entry noting "bilateral symptoms" with ligament laxity due to chondromalacia; the separation examination noting no left knee abnormality and Report of Medical History referring only to the right knee; and the first indication degenerative joint disease of the left knee on examination in 2005).  If not, is it due to or aggravated by the service-connected right knee chondromalacia.  If aggravated by the service-connected right knee chondromalacia, what is the permanent measurable increase in left knee pathology due to the service-connected right knee chondromalacia.  The examiner should provide supporting rationale for any opinions.

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After all of the above is complete, review the Veteran's claims de novo in light of the additional evidence obtained, including the claim for TDIU.  If the schedular requirements for a TDIU are not met, the claim should be referred to the Director of Compensation and Pension in accordance with 38 C.F.R. § 4.16(b).  If any claim is not granted to his satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


